                                                               Case 3:20-cv-00606-MMD-CLB Document 6
                                                                                                   7 Filed 12/10/20
                                                                                                           12/11/20 Page 1 of 2




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                BRIAN L. BRADFORD, ESQ.
                                                           3
                                                                Nevada Bar No. 9518
                                                           4    300 South Fourth Street
                                                                Suite 1500
                                                           5    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           6    Facsimile: (702) 252-7411
                                                                E-Mail Address: smahoney@fisherphillips.com
                                                           7
                                                                E-Mail Address: bbradford@fisherphillips.com
                                                           8    Attorneys for Defendant,
                                                                Cashman Equipment Company
                                                           9

                                                          10                          UNITED STATES DISTRICT COURT

                                                          11                                 DISTRICT OF NEVADA
fisher & phillips llp




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                TASHINA MATHESON, an individual,   )          Case No.: 3:20-cv-00606-MMD-CLB
                          Las Vegas, Nevada 89101




                                                                                                   )
                                                          13
                                                                                        Plaintiff, )          STIPULATION AND ORDER TO
                                                          14          vs.                          )          EXTEND TIME TO RESPOND TO
                                                                                                   )          COMPLAINT
                                                          15    CASHMAN EQUIPMENT COMPANY, )                         (Second Request)
                                                                a domestic corporation,            )
                                                          16                                       )
                                                                                        Defendant. )
                                                          17
                                                                __________________________________ )
                                                          18
                                                                        IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                          19

                                                          20    record that Defendant will have an extension of time up to and including December

                                                          21    28, 2020, to answer or otherwise respond to Plaintiff’s Complaint (ECF No. 1).

                                                          22    Defendant needs further time to complete its response to the 25-page Complaint and
                                                          23    defense counsel has had, and will continue to have, a number of court hearings,
                                                          24
                                                                deadlines and mediations until the Christmas holiday. This is the second request for
                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                        -1-
                                                                FP 39347543.1
                                                               Case 3:20-cv-00606-MMD-CLB Document 6
                                                                                                   7 Filed 12/10/20
                                                                                                           12/11/20 Page 2 of 2




                                                           1    an extension of this deadline.

                                                           2      FISHER & PHILLIPS                      THE GEDDES LAW FIRM, P.C.
                                                           3

                                                           4      By:__/s/ Scott M. Mahoney, Esq.____    By:__/s/ William J. Geddes___
                                                                  Scott M. Mahoney, Esq.                 William J. Geddes
                                                           5      Brian L. Bradford, Esq.                Kristen R. Geddes
                                                                  300 S. Fourth Street #1500             1575 Delucchi Lane, Suite 206
                                                           6      Las Vegas. NV 89101                    Reno, NV 89502
                                                           7      Attorney for Defendant                 Attorneys for Plaintiff

                                                           8
                                                                                                  IT IS SO ORDERED:
                                                           9
                                                                                                  ______________________________________
                                                          10                                      UNITED STATES MAGISTRATE JUDGE
                                                          11
                                                                                                          December 11, 2020
                                                                                                  Dated:__________________________
fisher & phillips llp




                                                          12
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                        -2-
                                                                FP 39347543.1
